Exhibit 10.1

 

 



RESCISSION AGREEMENT

 

This Rescission Agreement is made this 10th day of September, 2015, by and among
AMSA Development Technology Co Ltd., a Belize corporation (“AMSA”), and Paradigm
Resource Management Corporation (“Paradigm”) a Nevada Corporation;

 

WHEREAS, on July 24th, 2013, AMSA and Paradigm entered into a certain Agreement
whereby Paradigm, through consideration to have been tendered by AMSA, was to
acquire 402,300 shares of the business of Toss Plasma Technologies Limited in
exchange for 35,866,667 restricted shares of Paradigm. Paradigm issued 402,300
shares of its restricted common stock and is obligated to issue an additional
35,464,367 shares to complete the transaction.

 

WHEREAS, the parties hereto acknowledge that the expected business plans and
dealings between the companies did not materialize as expected, through no fault
of either or any entity.

 

WHEREAS, the parties hereto acknowledge that a complete Rescission of the
transactions, arrangements and combinations commenced by them as much as
possible which evolved from the above-referenced agreements is in their
respective best interests, and

 

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

 

1. Rescission. Effective immediately upon the execution of this Agreement, the
aforementioned previous Agreement between the parties shall be deemed fully
rescinded; and the respective benefits, liabilities or obligations imposed under
or by it shall be cancelled and made void. As such Stock Certificate #0198 for
402,300 (Four Hundred Two Thousand, Three Hundred) shall be returned to
Paradigm. In addition, Paradigm’s obligation to issue an additional 35,464,367
shares is rescinded.

 

2. The business operations, and all of the tangible and intangible assets of
AMSA shall revert to them free and unencumbered as of the date of this
Agreement. No member of either entity shall have any present interest in any of
the stock, business operations, or tangible or intangible assets of the other,
whether presently existing, previously existing, or hereafter existing; and (ii)
be or remain liable for any past, present or future debts, liabilities or
obligations incurred by either by reason of the previous Agreement.

 

3. General Release. Upon the execution of this Rescission Agreement, the same
shall act as a General Release, whereby both AMSA shall release Paradigm, and
Paradigm shall release AMSA from any and all claims of any nature, whether known
or unknown, whether presently existing or hereafter coming into being, and
whether a direct or third-party claim. The General Releases shall exclude from
the terms thereof any obligations the parties may have to one another arising
under this previous Rescinded Agreement.

 

 



 1 

 

 

 

4. Governing Law. This Agreement shall be construed in accordance with the laws
of the state of Nevada, regardless of any conflict of law considerations. In the
event of any controversy among the parties hereto arising out of, or relating
to, this Agreement, which cannot be settled amicably by the parties, such
controversy shall be settled by Arbitration. Both sides shall choose a mutually
agreed upon competent jurist from a short list and informal Arbitration shall
commence as expeditiously as possible. Either party may institute such
arbitration proceeding by giving written notice to the other party. A hearing
shall be held by the Arbitrator within the District of Columbia and a decision
of the matter submitted to the Arbitrator shall be biding and enforceable
against all parties in any Court of competent jurisdiction. The prevailing party
shall be entitled to all costs and expenses with respect to such arbitration,
including reasonable attorneys' fees. The decision of the Arbitrator shall be
final, binding upon all parties hereto and enforceable in any Court of competent
jurisdiction. Each party hereto irrevocably waives any objection to the laying
of venue of any such Arbitration action or proceeding brought and irrevocably
waives any claim that any such action brought has been brought in an
inconvenient forum. Each of the parties hereto waives any right to request a
trial by jury in any litigation with respect to this agreement and represents
that counsel has been consulted specifically as to this waiver.

 

5. Headings, Construction, assignability. The headings contained in this
Rescission Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms; and the words "hereof' and "hereunder" and
similar references refer to this Agreement in its entirety and not to any
specific paragraph or subparagraph hereof.

 

6. Entire Agreement. All prior statements, agreements, representations and
warranties, if any, regarding the subject matter hereof, are totally superseded
by and merged into this Agreement, which represents the final and sole agreement
of the parties with respect to the matters which are the subject hereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above-written.

 

 

/s/ Ted Ozaki                                                  

Ted Ozaki, Director, on behalf of Paradigm Resource Management Corporation

 

 

/s/ Masaaki Hori                                           

Masaaki Hori, Director, on behalf of AMSA Development Technology Co Ltd.

 

 



 2 

